    Case 0:21-cv-60559-RKA DocumentCase1-2 Number:  CACE-21-004014
                                            Entered on               Division: 05
                                                       FLSD Docket 03/11/2021   Page 1 of 16
Filing # 122065086 E-Filed 02/25/2021 12:18:09 PM



                                                       IN THE CIRCUIT COURT OF THE 17TH
                                                       JUDICIAL CIRCUIT IN AND FOR BROWARD
                                                       COUNTY,FLORIDA

                                                       CASE NO:

         KARINA LARA BARBERAN,

                        Plaintiff,

         V.

         COSTCO WHOLESALE CORPORATION,

                        Defendant.



                                           CIVIL ACTION SUMMONS

         THE STATE OF FLORIDA
         To Each Sheriff of Said State:

               YOU ARE HEREBY COMMANDED to serve this summons and a copy of the
         Complaint, Interrogatories, Request for Admissions, and Request for Production in this action on
         Defendant:

                                COSTCO WHOLESALE CORPORATION
         By Serving:
                                Registered Agent:
                                CT Corporation System
                                1200 South Pine Island Rd.
                                Plantation, FL 33324

         Each defendant is required to serve written defenses to the complaint or petition on Plaintiffs'
         attorney to wit:

                                DEBI F. CHALIK,ESQUIRE
                                CHALIK & CHALIK,P.A.
                                10063 N. W. 1st Court
                                Plantation, Florida 33324
                               (954)476-1000

         within 20 days after service ofthis summons on that defendant, exclusive ofthe day ofservice and
         to file the original of the defenses with the Clerk of this Court either before service on Plaintiffs'




                                            EXHIBIT 1
         • *** FILED: BROWARD COUNTY, FL BRENDA D. FORMAN, CLERK 02/25/2021 12:18:06 PM.****
Case 0:21-cv-60559-RKA Document 1-2 Entered on FLSD Docket 03/11/2021 Page 2 of 16




    attorney or immediately thereafter. If a defendant fails to do so, a default will be entered against
    that defendant for the relief demanded in the complaint or petition.

                    DATED on               FEB 25 2021               ,2021.


                                                          As Clerk of said Court




                                                                  as Deputy Clerk
                                                                 (Court Seal)
                                                                                    BRENDA D. F RMAN
    If you are a person with a disability who needs any accommodation in order to participate in this
    proceeding, you are entitled, at no cost to you, the provision of certain assistance. Within two
    working days of your receipt of this notice, contact Betty Letts at(954) 831-6364; 201 Southeast
    Sixth Street, Room 220, Fort Lauderdale, FL 33301. The phone line will accommodate voice or
    TDD transmissions for the hearing impaired or voice impaired.

     Usted ha sido demandado legalmente. Tiene veinte (20) dias laborables, contados a partir del
     recibo de esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este
     tribunal. Una llamada telefonica no lo protegera. Si usted desea que el tribunal considere su
     defensa, debe presentar su respuesta por escrito, incluyendo el numero de caso y los nombres de
     las partes interesadas. Si usted no contesta la demanda a tiempo, podria perder el caso y ser
     despojado de sus ingresos y propiedades, o ser privado de sus derechos, sin previo aviso del
     tribunal. Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado
     inmediatamente. Si no conoce a un abogado, puede llamar a una de las oficinas de asistencia legal
     que aparecen en la guia telefonica.

     Si desea responder a la demanda por su cuenta, al miso tiempo en que presenta su respuesta ante
     el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la persona
     denominada abajo como "Plaintiff/Plaintiff Attorney"(Demandante o Abogado del Demandante).
    Case 0:21-cv-60559-RKA Document 1-2 Entered on FLSD Docket 03/11/2021 Page 3 of 16
Filing # 122065086 E-Filed 02/25/2021 12:18:09 PM



                                                       IN THE CIRCUIT COURT OF THE 17TH
                                                       JUDICIAL CIRCUIT IN AND FOR BRO WARD
                                                       COUNTY,FLORIDA

                                                       CASE NO:

        KARINA LARA BARBERAN,

                       Plaintiff,

        V.

        COSTCO WHOLESALE CORPORATION,

                       Defendant.



                                               COMPLAINT

                The Plaintiff, KARINA LARA BARBERAN, by and through her undersigned counsel,

        sues the Defendant, COSTCO WHOLESALE CORPORATION,a Florida profit corporation, and

        alleges as follows:

                1.     This is an action for damages in excess of Thirty Thousand Dollars ($30,000.00),

        exclusive of interest and costs.

                2.     At     all   times   material   hereto,   Defendant,   COSTCO      WHOLESALE

        CORPORATION, was and is a foreign profit corporation, licensed to do business and doing

         business in Broward County, Florida, by the operation of a store, namely, Costco #742, located at

         15915 Pines Boulevard, in the City of Pembroke Pines, Broward County, Florida 33027.

                3.     At     all   times   material   hereto,   Defendant,   COSTCO      WHOLESALE

         CORPORATION,owned, operated, maintained and/or controlled its business premises located at

         15915 Pines Boulevard, in the City of Pembroke Pines, Broward County, Florida 33027.
Case 0:21-cv-60559-RKA Document 1-2 Entered on FLSD Docket 03/11/2021 Page 4 of 16




          4.     At all times material hereto, Plaintiff, KARINA LARA BARBERAN,is and was a

   resident of Broward County, Florida.

          5.     All causes of action alleged herein occurred in Broward County, Florida.

          6.     On or about April 4, 2019, the Plaintiff, KARINA LARA BARBERAN, was at the

   COSTCO, located at the above address. At said time and place, the Defendant, COSTCO

   WHOLESALE CORPORATION,owed to the general public and to the Plaintiff, KARINA LARA

   BARBERAN,in particular, the duty of keeping its premises in a reasonably safe condition so that

   persons such as Plaintiff, KARINA LARA BARBERAN, would not be injured on said premises.

          7.     The Defendant, COSTCO WHOLESALE CORPORATION, breached its duty to

   the Plaintiff, KARINA LARA BARBERAN, in that the Defendant, its agents, servants, and/or

   employees, while acting within the course and scope of their employment, created and/or allowed

   to be created a dangerous and defective condition, to wit: water on the floor in the frozen foods

   area, creating a dangerous slippery surface, which caused the Plaintiff, KARINA LARA

   BARBERAN,to slip and fall, thereby injuring herself.

          8.     The Defendant, COSTCO WHOLESALE CORPORATION,knew or should have

   known of said dangerous and defective condition; and failed to warn the general public, or the

   Plaintiff, KARINA LARA BARBERAN, in particular, of any danger or, in the alternative, the

   Defendant allowed said dangerous and defective condition to exist for a length of time sufficient

   in which a reasonable inspection would have disclosed such condition.

          9.     That as a direct and proximate result of the aforementioned incident, the Plaintiff,

   KARINA LARA BARBERAN, was injured in and about her body and extremities, suffered

   physical handicap and/or aggravation of a pre-existing condition, physical and mental pain and

   suffering, permanent disability and disfigurement, medical and maintenance expenses and wage
Case 0:21-cv-60559-RKA Document 1-2 Entered on FLSD Docket 03/11/2021 Page 5 of 16




   loss; said injuries and losses are either permanent or continuing in nature and the Plaintiff will

   suffer such losses and impairments in the future.

           WHEREFORE, Plaintiff, KARINA LARA BARBERAN, sues the Defendant, COSTCO

   WHOLESALE CORPORATION, a foreign corporation, and demands judgment for damages in

   excess of Thirty Thousand Dollars ($30,000.00), and further demands a trial by jury of all issues

   so triable.

                                                CHALIK AND CHALIK,P.A.
                                                Attorneys for Plaintiff
                                                10063 N. W. 1st Court
                                                Plantation, Florida 33324
                                                Tel.: (954)476-1000
                                                Fax: (954)472-1173
                                                Designated e-mail: litigationQchaliklaw.com


                                                By /s/ Debi F. Chalik
                                                      DEBI F. CHALIK
                                                      Florida Bar No. 179566
    Case 0:21-cv-60559-RKA Document 1-2 Entered on FLSD Docket 03/11/2021 Page 6 of 16
Filing # 122065086 E-Filed 02/25/2021 12:18:09 PM



                                                      IN THE CIRCUIT COURT OF THE 17TH
                                                      JUDICIAL CIRCUIT IN AND FOR BRO WARD
                                                      COUNTY,FLORIDA

                                                      CASE NO:

        KARINA LARA BARBERAN,

                       Plaintiff,

        V.

        COSTCO WHOLESALE CORPORATION,

                       Defendant.



                 PLAINTIFF'S FIRST REQUEST FOR ADMISSIONS TO DEFENDANT

               Pursuant to Rule 1.370, Florida Rules of Civil Procedure, Defendant, COSTCO

        WHOLESALE CORPORATION, is hereby requested to admit the truth of these matters

        hereinafter set forth on or by the forty-fifth (45) day after service hereof by answering in writing.

               1.      The accident, which is the subject ofthis case, was the fault ofDefendant,COSTCO

        WHOLESALE CORPORATION.

               2.      The Plaintiff, KARINA LARA BARBERAN,is not comparatively negligent in any

        way with respect to the accident, which is the subject of this case.

               3.      As a result of the accident of April 4, 2019, Plaintiff, KARINA LARA

        BARBERAN, has sustained injuries.

               4.      As a result of said accident, the Plaintiff, KARINA LARA BARBERAN, has

        sustained medical bills in connection with the care and treatment of said injuries.

               5.      There were no warning signs in the frozen food aisle where Plaintiff, KARINA

        LARA BARBERAN,fell.
Case 0:21-cv-60559-RKA Document 1-2 Entered on FLSD Docket 03/11/2021 Page 7 of 16




          6.      The Defendant, COSTCO WHOLESALE CORPORATION, is the owner of the

   premises which is the subject matter of this lawsuit.

          I HEREBY CERTIFY that a true and correct copy ofthe foregoing was served along with

   the Summons and Complaint upon the Defendant.

                                                CHALIK AND CHALIK,P.A.
                                                Attorneys for Plaintiff
                                                10063 N. W. 1st Court
                                                Plantation, Florida 33324
                                                Tel.: (954)476-1000
                                                Fax: (954)472-1173
                                                Designated e-mail: litigation@chaliklaw.com


                                                By /s/Debi F. Chalik
                                                      DEBI F. CHALIK
                                                      Florida Bar No. 179566
    Case 0:21-cv-60559-RKA Document 1-2 Entered on FLSD Docket 03/11/2021 Page 8 of 16
Filing # 122065086 E-Filed 02/25/2021 12:18:09 PM



                                                     IN THE CIRCUIT COURT OF THE 17TH
                                                     JUDICIAL CIRCUIT IN AND FOR BRO WARD
                                                     COUNTY,FLORIDA

                                                     CASE NO:

        KARINA LARA BARBERAN,

                      Plaintiff,

        V.

        COSTCO WHOLESALE CORPORATION,

                       Defendant.



                 PLAINTIFF'S FIRST REQUEST FOR PRODUCTION TO DEFENDANT

                The Plaintiff, KARINA LARA BARBERAN, by and through her undersigned counsel,

        and pursuant to Rule 1.350 of the Florida Rules of Civil Procedure, request the Defendant,

        COSTCO WHOLESALE CORPORATION, to produce the following for inspection and/or

        copying at the offices of the undersigned, within forty-five (45) days from the date of service of

        process upon the Defendant, and as grounds would state that these items are relevant and material

        and are not privileged and/or work product and that these items are otherwise not available to the

        Plaintiff.

                1.     Any and all accident reports made out in the routine course of business as a matter

        of company policy pertaining to the subject accident.

                2.     Any and all accident reports made out in the routine course of business as a matter

        of company policy pertaining to any and all prior and subsequent accidents which are similar

        and/or identical to the subject accident wherein the dangerous condition of the premises was
Case 0:21-cv-60559-RKA Document 1-2 Entered on FLSD Docket 03/11/2021 Page 9 of 16




   alleged to be similar and/or identical to the unsafe condition ofthe premises alleged in the subject

   accident.

          3.      Any and all prior complaints and subsequent complaints, oral or written, relating to

   any prior or subsequent accidents, injuries, complaints or defective unsafe conditions which are

   similar and/or identical to those alleged in the subject accident.

          4.      Any and all photographs ofthe accident scene depicting either:

                  a.      The general condition of the accident scene at the time of the subject

                          accident or any other time;

                  b.      The scene of the subject accident as it existed on the date of the subject

                          accident;

                  c.      The scene ofthe subject accident as it existed prior to the date ofthe subject

                          accident;

          5.      Any and all maintenance records or repair records relating to the subject premises

   prior to the date of the subject accident.

          6.      Any and all diagrams, charts, maps, designs and/or drawings showing the condition

   of the premises as it existed at the time of the subject accident. This request applies to the items

   or condition of the premises which are alleged to be defective in the complaint or any amendments

   to the complaint.

          7.      Any and all records of inspection of the accident scene in question, including any

   inspection records prior to the subject accident and subsequent to the subject accident.

          8.      Any and all agreements entered into by the Defendant, COSTCO WHOLESALE

   CORPORATION, involving the maintenance of the subject premises.
Case 0:21-cv-60559-RKA Document 1-2 Entered on FLSD Docket 03/11/2021 Page 10 of 16




           9.      Any and all liability policies covering the premises in the subject accident at the

    time of the incident.

            10.    Any and all written agreements pertaining to the maintenance of the subject

    premises at any time prior to the date of the subject accident and for one year subsequent to the

    subject accident.

           1 1.    Any and all surveillance videos, movies, and/or photographs of the Plaintiff,

    KARINA LARA BARBERAN.

            1 2.   Any and all log books or other documents detailing when inspections were made

    of the floors on April 4, 2019.

           I HEREBY CERTIFY that a true and correct copy of the above and foregoing has been

    furnished by service of process to the Defendant together with the Summons and Complaint.

                                                 CHALIK AND CHALIK,P.A.
                                                 Attorneys for Plaintiff
                                                 10063 N. W. Pt Court
                                                 Plantation, Florida 33324
                                                 Tel.: (954)476-1000
                                                 Fax: (954)472-1173
                                                 Designated e-mail: litigation@chaliklaw.com


                                                 By /s Debi F. Chalik
                                                       DEBT F. CHALIK
                                                       Florida Bar No. 179566
    Case 0:21-cv-60559-RKA Document 1-2 Entered on FLSD Docket 03/11/2021 Page 11 of 16
Filing # 122065086 E-Filed 02/25/2021 12:18:09 PM



                                                     IN THE CIRCUIT COURT OF THE 17TH
                                                     JUDICIAL CIRCUIT IN AND FOR BRO WARD
                                                     COUNTY,FLORIDA

                                                     CASE NO:

        KARINA LARA BARBERAN,

                       Plaintiff;

        V.

        COSTCO WHOLESALE CORPORATION,

                       Defendant.



                         PLAINTIFF'S FIRST SET OF INTERROGATORIES
                      TO DEFENDANT,COSTCO WHOLESALE CORPORATION

               Plaintiff, KARINA LARA BARBERAN, by and through her undersigned counsel,

        pursuant to applicable Rules of Civil Procedure propound the attached Interrogatories numbered

         1 through 21 to the Defendant, COSTCO WHOLESALE CORPORATION,to be answered

        within forty-five (45) days from the date of service of process.

               I HEREBY CERTIFY that a true and correct copy of the above and foregoing has been

        furnished by service of process to the Defendant together with the Summons and Complaint.

                                                     CHALIK AND CHALIK,P.A.
                                                     Attorneys for Plaintiff
                                                     10063 N. W. 1" Court
                                                     Plantation, Florida 33324
                                                     Tel.: (954)476-1000
                                                     Fax: (954)472-1173
                                                     Designated e-mail: litigation@chaliklaw.com



                                                     By /s/Debi F. Chalik
                                                           DEBT F. CHALIK
                                                           Florida Bar No. 179566
Case 0:21-cv-60559-RKA Document 1-2 Entered on FLSD Docket 03/11/2021 Page 12 of 16




     INTERROGATORIES TO DEFENDANT,COSTCO WHOLESALE CORPORATION


    1.    What is the name and address of the person answering these interrogatories, and if
          applicable, the person's official position or relationship with the party to whom the
          interrogatories are directed.




    2.   Describe any and all polices of insurance which you contend cover or may cover you for
         the allegations set forth in plaintiffs complaint, detailing as to such policies the insured,
         the number of the policy, the effective date of the policy, the available limits of liability
         and the name and address of the custodian of the policy.




    3.    Give the date, hour and time that the alleged accident/incident happened.




    4.    State fully and completely how the alleged accident/incident happened, providing in your
          answer the complete chronology of events, and any actions taken by you to prevent the
          incident.




    5.    Identify each and every person known to you who witnessed the accident.




    6.    After each name provided in answer to Interrogatory Number 5, list the person's address
          and relationship, if any, to the defendant.
Case 0:21-cv-60559-RKA Document 1-2 Entered on FLSD Docket 03/11/2021 Page 13 of 16




    7.     Describe in detail each act or omission on the part of any party to this lawsuit that you
           contend constituted negligence that was the contributing legal cause of the incident in
           question.




    8.     Please state whether you or your agents or employees rendered any assistance or support
           of any kind to the plaintiff after the alleged accident/incident and if so, describe the
           assistance that was rendered to the plaintiff.




    9.     Delineate as fully as possible any statements, either oral or written, given to you or to any
           of the defendant's agents or employees, by the plaintiff at the time of the alleged
           accident/incident specifying whether the statement was oral or written, and to whom it was
           given.




    10.    Describe in as much detail as possible the actual place or location of the alleged
           accident/incident.




    1 1.   Please identify the name and address of the person who was responsible for cleaning the
           store's floors at the time of Plaintiff's fall.
Case 0:21-cv-60559-RKA Document 1-2 Entered on FLSD Docket 03/11/2021 Page 14 of 16




    12.   At any time did any person give you or any of your agents or employees any written or oral
          warnings, signals, notices or statements detailing a dangerous condition with respect to the
          squashed grape with water on the floor?




    13.   Describe fully and completely the procedure the defendant or its employees had for the
          care and maintenance of the floors located in the frozen food area and whether such
          procedure was followed at the time of this accident.




    14.   At any time prior to the accident/incident did you or any of the defendant's agents or
          employees make an inspection of the place or location where the accident/incident
          occurred?




    15.   If your answer to interrogatory numbers 13 and/or 14 is in the affirmative, detail for the
          inspection:


          a.     The date and time it was made.


          b.     The procedure used for making it.


          c.     The names and addresses of all persons making it.


          d.     What such inspection revealed.




    16.   List everything that you or any of the defendant's agents or employees did to avoid the
          alleged accident/incident.
Case 0:21-cv-60559-RKA Document 1-2 Entered on FLSD Docket 03/11/2021 Page 15 of 16




    17.    List the names and addresses of all persons who are believed or known by you, your agents
           or attorneys to have any knowledge concerning any ofthe issues in this lawsuit and specify
           the subject matter by which the witness has knowledge.




    1 8.   List the name, address, qualifications and expertise of each expert witness you intend to
           call at trial, summarize each opinion that will be given and specify the facts upon which
           each opinion is based.




    19.    At the time of plaintiffs injury, do you contend that any person or entity other than you or
           anyone acting on your behalf was responsible for the inspection and/or maintenance of the
           premises on which plaintiff alleges she was injured? If your answer is in the affirmative,
           state each and every fact upon which you base your contention.
Case 0:21-cv-60559-RKA Document 1-2 Entered on FLSD Docket 03/11/2021 Page 16 of 16




                                          COSTCO WHOLESALE CORPORATION


                                          By:
                                                 Name:
                                                 Title:




    STATE OF

    COUNTY OF

            Before me, the undersigned officer, authorized to administer oaths and take
    acknowledgments, personally appeared                                          , who after being
    by me duly sworn, deposes and says: That the answers to the above and foregoing Interrogatories
    are true and correct to the best of       knowledge and belief.

           Sworn    to   and    subscribed      before    me   this   on   this           day   of
                                   , 2021.



                                   Signature of Notary Public - State of



                                   Print, Type or Stamp Commissioned Name of Notary


    Personally Known 0 OR Produced Identification 0

    Type Identification Produced
